Citation Nr: 0111019	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to May 1985.

In April 2000, the RO granted an increased rating of 20 
percent for service-connected lumbosacral strain.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the April 2000 rating decision as the veteran 
seeks the maximum schedular rating.  The veteran filed a 
timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

The veteran and his representative contend that the veteran's 
lumbosacral strain is more disabling than currently evaluated 
and warrants a 40 percent rating, the maximum evaluation 
allowed under 38 C.F.R. §  4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain.

Under the Diagnostic Code 5295 pertaining to lumbosacral 
strain, a 40 percent evaluation would be warranted where 
evidence demonstrated severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

When evaluating musculoskeletal disabilities, in addition to 
applying the relevant schedular criteria, consideration of a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination may be required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

There is a duty to notify and a duty to assist the veteran 
regarding his claim under the Veterans Claims Assistance Act 
of 2000.  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98. .  The 
Veterans Claims Assistance Act of 2000 also states, in 
pertinent part, that a VA examination must be provided when 
there is insufficient medical evidence to decide a claim.  
Id.

In March 2000, a VA orthopedic examination was provided.  The 
veteran complained of constant low back pain with 
intermittent right leg numbness occurring approximately twice 
a week for a few minutes.  The veteran stated that pain 
relief medication and epidurals failed to alleviate his 
discomfort.  The veteran indicated that driving, lying down, 
prolonged sitting, coughing, and sneezing, exacerbated his 
pain.  The examiner noted slight tenderness to palpation in 
the lumbosacral area.  The examiner reported the veteran's 
muscle strength as 3/5 for all maneuvers of the lower 
extremities and the veteran's range of motion as negligible.  
The veteran refused to squat, walk tiptoe, or walk on his 
heels due to pain.  The examiner explained that there were 
insufficient clinical findings and, therefore, the examiner 
did not provide a diagnosis.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with the March 2000 VA orthopedic examination, 
the most current examination of record.  However, although 
the veteran related significant pain, the VA examiner did not 
consider the effects and the extent of functional loss due to 
pain, and, therefore, provided insufficient evidence to 
determine proper rating.  See DeLuca v. Brown, 8 Vet. App. at 
204-7.  The Board also notes that the VA examiner did not 
render a final medical opinion.  The Board observes that the 
veteran's claims folder (including current treatment records) 
was not available for the VA examiner's review prior to the 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist may include an examination "which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  The additional medical evidence of record 
may have assisted the VA examiner in rendering a diagnosis.  
Therefore, inasmuch as there is insufficient medical evidence 
to decide the claim, the veteran should be afforded another 
VA examination.

Further development is also warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and thereby provide the veteran with an opportunity to 
submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes that 
the veteran has never been specifically advised that he may 
submit information demonstrating that his service-connected 
disability has increased in severity, or that he experiences 
functional loss due to pain on movement or other factors, 
thus meriting a higher rating.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show worsening lumbosacral 
strain, to include any current records of 
complaints, findings, treatment or 
diagnoses of lumbosacral strain, which 
have not been obtained to date.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, lay statements, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of the 
veteran's lumbosacral strain.  The claims 
folder, along with a complete copy of 
this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with standard or normal ranges 
provided for comparison purposes) should 
be conducted and all clinical findings 
should be reported in detail.  

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
lumbosacral strain.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  The 
examiner also should state whether the 
veteran's service-connected disability 
demonstrates severe lumbosacral strain, 
with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  Finally, the examiner 
should offer an assessment of the extent 
to which the veteran's service-connected 
disability impairs the veteran's ability 
to perform in his workplace or obtain and 
retain other substantially gainful 
employment.  All examination findings, 
along with the complete rational for each 
opinion expressed, should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and 38 C.F.R. §§ 4.40 and 4.45.  In the 
event the veteran fails to report for a 
scheduled VA examination, action should 
be taken in compliance with 38 C.F.R. 
§ 3.655.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


